                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM MILLHOUSE,                            :      Civil No. 1:18-CV-1529
                                             :
                Plaintiff,                   :
                                             :
      v.                                     :      (Judge Kane)
                                             :
ROWAN RAJJOB,                                :      (Magistrate Judge Carlson)
                                             :
                Defendant.                   :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, a state prisoner who is proceeding pro se, commenced this

action by filing a civil complaint in this court. (Doc. 1.) On January 4, 2019,

Millhouse was granted leave to file an amended complaint. (Docs. 41 and 42.) At the

time that Millhouse received leave to file an amended complaint, the plaintiff had

several motions for stay or extension of time pending relating to the original

complaint. (Docs. 38 and 40.) We believe that the filing of the amended complaint

also resolves these other pending motions since, as a matter of law, an amended

complaint takes the place of the original complaint, effectively invalidating the

original complaint. Crysen/Montenay Energy Co. v. Shell Oil Co. (In re

Crysen/Montenay Energy Co.), 226 F.3d 160, 162 (2d Cir. 2000) ("[A]n amended

pleading ordinarily supersedes the original and renders it of no legal effect"); see 6
                                         1
Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice &

Procedure ' 1476 (2d ed. 1990) ("A pleading that has been amended Y supersedes the

pleading it modifiesY. Once an amended pleading is interposed, the original pleading

no longer performs any function in the caseY."). Since the complaint in this case is

amended, the original complaint is now a nullity, and any motions relating to that

original complaint are moot. Therefore, we will DISMISS the pending motions to

stay or for extension of time, (Docs. 38 and 40), as moot without prejudice to

renewal of these requests at a later date.

      SO ORDERED, this 28th day of January 2019.


                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                             2
